Citation Nr: 0107990	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  97-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for cancer of an 
unspecified site, to include as due to exposure to Agent 
Orange.

3.  Entitlement to service connection for genitourinary 
disability, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange. 

5.  Entitlement to service connection for skin disability, to 
include as due to exposure to Agent Orange.

6.  Entitlement to service connection for multiple joint 
arthritis, to include as due to exposure to Agent Orange. 

7.  Entitlement to service connection for gastrointestinal 
disability, to include hemorrhoids and to include as due to 
exposure to Agent Orange. 

8.  Entitlement to service connection for paranoid 
schizophrenia, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Rose Ann Fleming, attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In December 1997, the veteran provided testimony at the 
Cincinnati, Ohio RO concerning the issue of entitlement to 
service connection for prostate cancer. 

In October 2000, the veteran failed to report for a 
videoconference before the undersigned Board Member.  He has 
not requested that the hearing be rescheduled.

The issue of entitlement to service connection for paranoid 
schizophrenia, to include as due to exposure to Agent Orange, 
will be addressed in the remand action at the end of the 
decision.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and 
was not exposed to Agent Orange during his active duty 
service.

2.  The veteran does not have prostate cancer, cancer of an 
unspecified site, a genitourinary disability, peripheral 
neuropathy or gastrointestinal disability, to include 
hemorrhoids.  

4.  Neither arthritis nor any currently present chronic skin 
disorder was present within one year of the veteran's 
discharge from service or caused by any incident of service. 


CONCLUSION OF LAW

Neither prostate cancer, cancer of an unspecified site, 
genitourinary disability,  peripheral neuropathy, skin 
disability, multiple joint arthritis, gastrointestinal 
disability, to include hemorrhoids, was incurred in or 
aggravated by active duty and the incurrence or aggravation 
of a malignant tumor, arthritis, peptic ulcer disease or 
peripheral neuropathy during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307 and 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that the veteran has been informed of the 
requirements for establishing service connection for the 
disabilities at issue.  All pertinent records have been 
obtained and there is no reasonable possibility that any 
additional development would substantiate any of the 
veteran's claims.  In sum the facts of this case have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
Accordingly, the veteran will not be prejudiced as a result 
of the Board deciding these claims without first affording 
the RO an opportunity to consider the claims in light of the 
VCAA.  

Service connection is granted for  disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease initially diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000). 

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 38 
C.F.R. §§ 3.307(a)(6), 3.309(e), prostate cancer manifest to 
a degree of 10 percent or more at any time after service and 
acute and subacute peripheral neuropathy manifest to a degree 
of 10 percent or more within one year of the last date of 
service herbicide exposure in a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be service connected.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a), 3.309(e).

Service incurrence or aggravation of a malignant tumor, 
arthritis or peptic ulcer disease may be presumed under 
certain circumstances if it is manifested to a compensable 
degree within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends that he was sprayed with Agent Orange 
while working as a farmhand in the United States prior to 
service.  He contends that when he was assigned to Fort 
Jackson in South Carolina in 1969, he was around soldiers who 
had been exposed to Agent Orange in Vietnam, and that he 
might have also been exposed in the barracks in Korea but 
that he was uncertain.  He has not contended that he served 
in Vietnam, and his service records show that he did not.  
Therefore, service connection is not warranted for any of the 
veteran's claimed disabilities on an Agent Orange, 
presumptive basis.  There is no reason to believe that the 
veteran's contact with persons who served in Vietnam would 
have resulted in his exposure to Agent Orange.  Moreover, the 
veteran thinks that he might have been exposed to Agent 
Orange in Korea but he apparently has no direct knowledge of 
this and there is nothing in his service records or in any 
other evidence of record substantiating any such exposure.  
Therefore, the Board concludes that none of the veteran's 
claimed disabilities is attributable to his alleged exposure 
to Agent Orange during service. 

The veteran also maintains that service connection is 
warranted for the disabilities at issue because they resulted 
from a sergeant kicking him in the buttocks during service.  

Service medical records reflect that the veteran was seen for 
sores on his penis on several occasions and that he was 
diagnosed as having gonorrhea, syphilis and chancroid.  In 
January 1970, a diagnosis of urethritis was recorded.  A 
November 1970 separation examination report reflects that all 
of the veteran's systems were found to be normal.  A Report 
of Medical History, also dated in November 1970, reflects 
that the veteran reported having had gonorrhea.  The 
reviewing physician noted that the veteran had had gonorrhea, 
syphilis and chancroid. 

Voluminous VA and private medical evidence, dating from 1975 
to 2000, reflects that the veteran does not currently have 
prostate cancer, any other cancer, a genitourinary 
disability, a gastrointestinal disability, to include 
hemorrhoids, or peripheral neuropathy.  While hemorrhoids 
were noted during VA examinations conducted in October 1975 
and October 1978, they were not found during a January 1992 
private examination and there is no subsequent medical 
evidence of hemorrhoids.  With regard to the veteran's claim 
for service connection for arthritis of multiple joints, a 
private X-ray of the left knee, performed in March 1989, 
revealed minimal degenerative changes.  A January 1992 
private examination report reflects that the veteran had some 
tinea infection of the feet on the great toes, bilaterally, 
but it was noted not to have caused the veteran any 
significant impairment.

Although the record contains current medical evidence of 
tinea pedis and left knee arthritis, the veteran has not 
contended that either disorder was present during service and 
the medical evidence shows that neither disorder was found 
until years following the veteran's discharge from service.  
There is no indication in the medical evidence that either 
disorder is etiologically related to service.  Therefore, 
service connection is not warranted for these disabilities.  
Although the veteran has not been provided a VA examination 
to determine the etiology of these disorders, the Board has 
determined that a remand for the purpose of obtaining such an 
examination is not warranted because there is no reasonable 
possibility that any medical opinion obtained by VA would 
support the veteran's contention that tinea pedis and left 
knee arthritis resulted from the veteran being kicked in the 
buttocks by a sergeant. 




ORDER

Service connection for prostate cancer, cancer of an 
unspecified site, genitourinary disability, peripheral 
neuropathy, skin disability, multiple joint arthritis, 
gastrointestinal disability, to include hemorrhoids, and all 
claimed to be due to exposure to Agent Orange, is denied.  


REMAND

The veteran contends that he has paranoid schizophrenia as a 
result of developing a venereal disease during service and 
from being exposed to Agent Orange.  In support of his 
assertion, the veteran submitted medical opinions from 
Richard E. Bibb, M.D., dated in March and December 2000, 
reflecting that manifestations of his paranoid schizophrenia 
began during his service in Okinawa, Japan.  These reports 
were submitted after the April 1999 Statement of the Case and 
after the appeal was certified for consideration by the Board 
in January 2000.  The veteran has not waived his right to 
have this evidence initially considered by the RO.  
Therefore, in accordance with the provisions of 38 C.F.R. § 
19.31 (2000), the RO must issue a Supplemental Statement of 
the Case addressing this evidence.

As noted above during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the VCAA 
became law.  This liberalizing law is also applicable to the 
appellant's claim for service connection for paranoid 
schizophrenia, to include as due to exposure to Agent Orange.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
the Board's opinion, further development is required to 
comply with the duty to assist provisions of this law. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be furnished with 
a Supplemental Statement of the Case 
addressing the evidence received since 
the issuance of the Statement of the 
Case.  The development ordered below need 
only be performed if service connection 
for paranoid schizophrenia remains 
denied. 

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claim for service connection for 
paranoid schizophrenia, to include on the 
basis of exposure to Agent Orange.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
treatment records identified by the 
veteran, which have not been previously 
obtained.

3.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

4.  Then, the RO should arrange for the 
veteran to undergo an examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present paranoid schizophrenia.  
Any necessary tests or studies should be 
conducted.  The examiner should be 
requested to provide an opinion as to 
whether it is as least as likely as not 
that any currently diagnosed paranoid 
schizophrenia is etiologically related to 
service.  The rationale for the opinion 
should also be provided.  The claims 
files, including a copy of this REMAND, 
must be available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  
The examination report must be typed. 

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examination and opinion, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  In 
addition, the RO should undertake any 
other action required to comply with the 
VCAA.

6.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for paranoid schizophrenia, to 
include as due to exposure to Agent 
Orange.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his attorney 
with an appropriate opportunity to 
respond.  The appellant should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the Supplemental Statement 
of the Case.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



